                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


NATIONAL AUDUBON SOCIETY, et
al.,

               Plaintiffs,

      v.
                                             Case No. 3:20-cv-00205-SLG
DAVID BERNHARDT, in his official
capacity as Secretary of the Interior,
et al.,

               Defendants,

      and

ALASKA OIL & GAS ASSOCIATION,
et al.,

               Intervenor-Defendants.


ORDER RE JOINT MOTION ADDRESSING THE ADMINISTRATIVE RECORD
                  (LOCAL CIVIL RULE 16(b)(2))

       Upon consideration of the parties’ Joint Motion Addressing the

 Administrative Record at Docket 39, IT IS ORDERED that the motion is

 hereby GRANTED.

       The schedule for reviewing and filing any motions to supplement the

 record is as follows:

       1.       Any party contesting the sufficiency of the administrative record

 will identify their concerns and confer with counsel for Federal Defendants on

 or before January 19, 2021.



           Case 3:20-cv-00205-SLG Document 46 Filed 12/16/20 Page 1 of 2
        2.     To provide the parties an opportunity to resolve record disputes

 without a motion, the deadline for filing any motion to supplement the

 administrative record shall be February 19, 2021.

        3.     If a motion is filed in accordance with paragraph 2 above, the

 deadline for any response to the motion shall be 30 days after service of the

 motion, and the deadline for any reply shall be 14 days after service of any

 responses.

        4.     Any party may seek a further extension of time, if necessary, to

 review the administrative record, and the parties will attempt to resolve any

 issues without contested motions.

        5.     If no party has identified concerns as to the sufficiency of the

 administrative record on or before January 19, 2021, Counsel will submit a joint

 motion or status report on or before January 26, 2021, proposing a briefing

 schedule. If any party has identified concerns with the administrative record

 on or before January 19, 2021, but no motion is filed by February 19, 2021, or

 the party earlier waives its objections in writing, Counsel will submit a joint

 motion or status report within seven days, proposing a briefing schedule.

       DATED this 16th day of December, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00205 -SLG, National Audubon Society, et al. v. Bernhardt, et al.
Order re Joint Motion Addressing the Administrative Record
Page 2 of 2
         Case 3:20-cv-00205-SLG Document 46 Filed 12/16/20 Page 2 of 2
